Citation Nr: 9911070	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-23 339	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1941 to November 
1945.  He died in January 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Los Angeles, California, RO which have held that the 
appellant is not entitled to recognition as the veteran's 
surviving spouse for VA death benefits.  

This case was previously remanded by the Board in January 
1997.  At that time, it was noted that the appellant's 
initial application for death pension had been denied by the 
RO in 1949 and, on appeal, by the Board in a decision of 
February 1950.  That Board decision specifically concluded 
that the appellant was at fault in failing to continuously 
cohabit with the veteran during his lifetime and that this 
fault was a bar to her recognition as a surviving spouse 
entitled to VA death benefits.  In March 1992, the appellant 
sought to reopen her claim.  She submitted additional 
evidence and testified at a hearing in August 1992.  In 
November 1992, the RO advised her that new and material 
evidence had not been submitted to reopen her claim and the 
appellant appealed.  In its January 1997 remand, the Board 
found that the Court of Appeals for Veterans Claims (Court), 
in the case of Gregory v. Brown, 5 Vet. App. 108 (1993), had 
changed the way that VA had traditionally reviewed 
"continuous cohabitation" claims.  The Board found that, in 
view of the Gregory decision, the appellant's claim must be 
reopened and reconsidered on a de novo basis.  The case was 
remanded to the RO for additional adjudication and, in 
September 1997, the RO issued an administrative decision 
which continued to find that the appellant was at fault in 
failing to continuously cohabit with the veteran prior to his 
death.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the appeal has been requested or obtained.  

2.  In March 1941, the veteran married the appellant when she 
was age 17 and departed for active military service the day 
following marriage; the appellant was left at home in Texas 
and gave birth to their daughter in August 1941.

3.  The evidence shows that although the veteran and 
appellant lived together as husband and wife for various 
short periods of time during their marriage from March 1941 
until the veteran's death in January 1949, they essentially 
never continuously cohabited as husband and wife during this 
period.  

4.  The evidence, including sworn statements from various 
family members and friends shortly after the veteran's death, 
presents conflicting accounts of the marriage of the 
appellant and the veteran, and it cannot be concluded that a 
preponderance of the evidence demonstrates that the appellant 
was at fault in failing to continuously cohabit with the 
veteran during their marriage.

5.  A preponderance of the evidence on file demonstrates that 
the appellant and veteran's separation resulted from the 
veteran's refusal to accept her as his wife from the time of 
their marriage until his death. 

6.  While the evidence shows that the appellant bore another 
man's child one month after the veteran's death, the evidence 
also shows that her affair with another man occurred long 
after she had separated from the veteran as a result of the 
veteran's failure to willingly accept and support her and 
their child.


CONCLUSION OF LAW

The criteria for a finding that the appellant is entitled to 
recognition as the widow of the veteran for VA purposes have 
been met.  38 U.S.C.A. §§ 101(3), 5107(a) (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50, 3.53 (1998); Gregory v. Brown, 
5 Vet. App. 108 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for entitlement to VA benefits is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
it is plausible.  The facts have been developed as far as 
practicable and no further assistance is necessary to comply 
with a duty to assist.  Id.  

Law and Regulation:  The term "surviving spouse" means a 
person of the opposite sex who was the spouse of a veteran at 
the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of the veteran without the 
fault of the spouse) and who has not remarried.  38 U.S.C.A. 
§ 101(3).  "Marriage" means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  

"Widow" means a person whose marriage to the veteran meets 
the requirements of § 3.1(j) and who was the lawful spouse of 
the veteran at the time of the veteran's death and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured, 
by the veteran without the fault of the spouse and, (2) who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran and after September 1962, 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  On and after January 1971, the requirement of 
this paragraph is that she be unmarried and not living with 
another person of the opposite sex and holding herself out 
openly to the public as the spouse of such other person.  
38 C.F.R. § 3.50.  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of the veteran's death 
will be considered as having been met when the evidence shows 
that any separation was due to misconduct of, or procured by, 
the veteran without fault of the surviving spouse.  Temporary 
separations, which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of cohabitation.  The statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. § 3.53 
(as amended in June 1994).  

In May 1993, the Court issued an opinion in which it found 
that the surviving spouse's fault or absence of fault for 
separation, for purposes of determining entitlement to 
surviving spouse's benefits, was to be determined based on an 
analysis of the conduct at the actual time of separation.  
See Gregory v. Brown, 5 Vet. App. 108 (1993).  Although 
certain conduct of a veteran and/or a spouse subsequent to 
the time of separation might be relevant in appropriate cases 
with respect to questions of fault at the time of separation, 
for purposes of determining entitlement to surviving spouse's 
benefits, mere acts of seeking divorce and failing to 
reconcile are not in and of themselves relevant to such 
questions and, standing alone, do not constitute evidence of 
fault at the time of separation.  The Court found that the 
language of the relevant law did not indicate that the 
'without-fault' requirement was a continuing one.  Rather, it 
found that the fault or absence of fault was to be determined 
based upon an analysis of conduct at the time of separation.  
Thus, the conduct of the spouse after the separation is not a 
factor in determining continuous cohabitation and may not be 
used as a basis in disallowing benefits based upon continuous 
cohabitation.  Finally, the Court emphasized that 
adjudicators must be guided by whether there was a 
preponderance of the evidence against the appellant.

Facts:  The evidence on file shows that the veteran and the 
appellant were married in early March 1941.  The veteran had 
previously impregnated the appellant and she was age 17 on 
the date of marriage.  The veteran enlisted and departed for 
military training the very next day.  The appellant stayed 
home in Tyler, Texas, with various of her relatives until she 
gave birth to their daughter in August 1941.  At some point 
she moved in with her mother-in-law.  It appears that on 
occasion the veteran returned home on leave and cohabited 
with the appellant for short periods, and that the appellant 
went to stay with the veteran on several occasions at places 
where he served on active duty, but these stays were only of 
short duration.  

During the initial development of this case, VA field 
investigations were conducted and numerous family members and 
friends were interviewed.  It is clear and apparent from a 
review of the field investigation that the veteran's family 
was not happy with his marriage to the appellant and that his 
family members did not like the appellant.  Apparently, the 
veteran and appellant did not inform any of the veteran's 
family members that they were married at the time of their 
marriage and this information was not communicated to them 
until later after the appellant bore the veteran's child.  
The veteran's family members provided rather derogatory 
information about the appellant indicating, in general, that 
she did not conduct herself as a proper wife while the 
veteran was away performing military duties.  However, all 
negative statements made about the appellant appear to be 
based entirely upon insinuation and rumor and there is no 
clear evidence provided indicating that the appellant was 
unfaithful to the veteran or otherwise "ran around" during 
his absence.  The service medical records do reveal that the 
veteran was diagnosed with syphilis in July 1942.

At some point, the appellant apparently traveled to Louisiana 
to be with the veteran while he was stationed there on active 
duty.  While there are varying accounts of this, it appears 
from careful evaluation of the evidence that she traveled 
there to not only be with him but to secure support for 
herself and their minor child ([redacted], born August 1941, 
five months after the veteran entered service).  In February 
1950, the appellant wrote that this child had been delivered 
free (she provided the physician's name) because the veteran 
sent no support.  It appears that her attempts to obtain 
support included her contact with the veteran's commander and 
that this incident may have caused the veteran to have been 
disciplined.  In any event, while the veteran entered active 
service in March 1941 it appears that an allotment was 
established for the support of the appellant and their minor 
child commencing only in October 1942.  She later reported 
that the veteran beat her on two occasions, once while she 
was with him in Louisiana.  She returned to Texas after being 
in Louisiana for only a short period.  While the appellant 
and her child stayed with her mother-in-law, there was some 
dispute between the appellant and her mother-in-law regarding 
who was entitled to the proceeds of the veteran's military 
allotment of pay.  At some point during this period, 
apparently as a result of continued difficulties living with 
her mother-in-law, the appellant moved to live with a brother 
in Southern California.  

Sometime in mid to later 1945, the appellant went to stay 
with the veteran at his last military assignment at Fort 
Devons in or about Boston, Massachusetts.  They apparently 
lived together as man and wife until the veteran was 
separated from service in November 1945.  The appellant has 
consistently stated that the veteran abandoned her in Boston 
by returning to his home in Tyler, Texas, without her.  
Conflicting hearsay evidence provided by the veteran's family 
members indicates that the appellant tried to get the veteran 
to move with her back to California but that the veteran 
refused and that when the veteran's military service was 
over, he returned to Texas and she voluntarily returned to 
Southern California.  In January 1952, a witness wrote a 
statement indicating she knew that the veteran deserted the 
appellant in Boston because she knew the appellant wrote to 
her father in Texas to get money for travel expense back to 
California.   

After his return to Texas, the veteran gained employment in 
nearby Houston but he apparently did not provide any 
financial support for his wife and child in California.  The 
only evidence indicating that assistance was ever provided 
after service is evidence showing that the appellant filed a 
request with VA for an apportionment of his VA educational 
assistance subsistence allowance (the veteran's applications 
for VA benefits stated that he was living with a wife and 
child).  Three apportionment checks were apparently provided 
to her for support.  While living in California, the evidence 
shows that the appellant and her daughter had many different 
addresses where they lived a subsistence lifestyle.  She was 
employed as a domestic for a while and later was provided 
State aid.  

In mid-1946, the veteran apparently contacted her and she 
traveled to Texas in June 1946.  She appears to have 
attempted to reconcile with him but he refused to provide her 
any support and she returned to California after only one 
month.  Again, she traveled back to Texas in September 1947 
and stayed for a short period but returned to California 
after discovering that the veteran was cohabiting with 
another woman named [redacted].  She went to the Los Angeles 
County District Attorney in an attempt to force the veteran 
to pay support and a support order was issued but that agency 
lacked jurisdiction over the veteran in Texas.  The appellant 
reported that she had a nervous breakdown at this time and 
there is on file a statement from a private physician 
documenting her treatment for anexoria and nervous 
exhaustion.  

[redacted] made a sworn statement in October 1949 indicating that 
the veteran was discharged from service in November 1945 and 
that she lived with him from that time until he was killed in 
January 1949.  She said the appellant returned to Texas one 
time after the veteran was discharged from service but that 
she did not stay with him.  She said that when she began to 
live with the veteran he did not tell her that he was 
married.  She said the veteran held her out to the public as 
being his wife.  She said the veteran told her that he could 
never get along with his wife and that she was no good.  As 
far as she knew, the veteran did not support his child or 
wife while he was living with her.  

The evidence shows that the appellant's attempts to reconcile 
with the veteran in June 1946 and again in September 1947 
were the last two times that she had seen him.  Evidence 
obtained from the California Welfare Department indicates 
that while separated, the appellant intermittently associated 
with one other man in California and that she became pregnant 
by him in early 1947.  Following a miscarriage, she again 
became pregnant by this man in 1948 and she bore a second 
child (Carolyn) in February 1949, one month after the 
veteran's death.  

The evidence on file shows that the veteran cohabited with 
[redacted] in Texas from sometime after his separation from 
service until one or two months prior to his death in January 
1949.  [redacted] and he separated but at some point he and 
another man apparently had a gun fight over her and the other 
man shot and killed him.  The other man was found to have 
shot the veteran in self defense and there was no 
prosecution.  

Following the RO's denial of death pension benefits, the 
Board issued a decision affirming the RO's action in February 
1950.  At that time, the Board found that the veteran and 
appellant had lived together only for a short time between 
his discharge from service in November 1945 and his death in 
January 1949.  The veteran had apparently lived with another 
woman during a considerable part of this period.  During the 
separation of the veteran and the appellant, the appellant 
intermittently associated with at least one other man and 
became pregnant by him on two occasions.  The Board concluded 
that "irrespective of the question of fault on the part of 
the veteran, in view of the misconduct of the appellant while 
separated from him, it may not be held that she was blameless 
in failing to continuously cohabit with him."  

Analysis:  While there is evidence on file which tends to 
support a conclusion that the appellant herself was at least 
partially at fault in her separation from the veteran during 
their marriage, this evidence was produced almost entirely in 
statements of the veteran's family members who are clearly 
shown to have disliked the appellant and who opposed her 
marriage to the veteran.  After careful consideration of all 
of the evidence on file, and in light of the Court's opinion 
in Gregory, the Board cannot conclude that a preponderance of 
the evidence is against the appellant in this case.  

The undisputed evidence on file shows that the veteran 
impregnated the appellant and married her when she was 
17 years of age and that he left her behind and entered 
active military service the day following marriage.  He hid 
these facts from his family who were very much unhappy with 
the marriage and who clearly disliked the appellant when they 
were later informed.  The veteran took little or no voluntary 
action to support the appellant or his child during the 
remainder of his lifetime (except for an allotment of 
military pay and an apportionment of the veteran's VA 
educational subsistence allowance, apparently secured by the 
appellant).  It appears that the appellant attempted to 
cohabit with the veteran on several occasions during and 
after service but that these efforts were thwarted by the 
veteran himself.  Although the veteran's family members 
reported that while the veteran was in service the appellant 
ran around with other men, was untrustworthy, and was not a 
good wife, no direct evidence of these allegations can be 
found.  Instead, it simply appears that having married the 
appellant, the veteran abandoned her and their minor child 
and that it was his intention to have nothing more to do with 
them. 

While initial separations appear to be more a result of 
mutual agreement without fault of either party, it appears 
that after the appellant forced the veteran to provide her 
with a military allotment of his pay (which may have caused 
him trouble with military authorities), the veteran never 
after that time made any effort to maintain a familial 
relationship with the appellant or his child.  While the 
appellant remained in Texas during the veteran's military 
service, it is clear that she and her in-laws did not get 
along and that she eventually removed herself to California 
to live with another family member.  She attempted to 
reconcile in Boston but the veteran left her there and, 
rather than returning to Texas where she was unwanted, she 
returned to California.  She attempted to reconcile with the 
veteran in 1946 and 1947 and discovered that he was 
cohabiting with another woman whom he held out as his lawful 
spouse.  

The preponderance of the evidence on file shows that the 
veteran was significantly, if not solely, at fault in his and 
the appellant's failure to maintain continuous cohabitation 
after their marriage in March 1941.  It was only after their 
separation was apparently shown to be permanent in nature, 
that the appellant entered into a relationship with another 
man.  The RO's and Board's February 1950 finding that this 
relationship constituted misconduct of the appellant, long 
after the appellant and the veteran's initial and later 
separations, is exactly contrary to the Court's decision in 
Gregory v. Brown, 5 Vet. App. 108 (1993).  

In 1993, the Court made it clear that, for purposes of 
determining entitlement to surviving spouse's benefits, a 
surviving spouse's fault or absence of fault was to be 
determined based on an analysis of the conduct at the actual 
time of separation.  The "without-fault" requirement was not 
to be a continuing one.  As noted above, the conduct of the 
appellant after the separation is not a factor in determining 
continuous cohabitation and may not be used as a basis in 
disallowing benefits.  Consistent with the Gregory opinion, 
the Board now finds that the appellant's relationship with a 
boyfriend in California resulting in a miscarriage in 1947 
and the birth of a child in February 1949, did not constitute 
fault at the actual time of separation.  In view of the 
Court's guidance in the Gregory decision, the Board finds 
that a preponderance of the evidence on file does not show 
that the appellant was at fault in her separation from the 
veteran.  38 U.S.C.A. §§ 101(3), 5107(a)); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.53; Gregory v. Brown, 5 Vet. App. 108 
(1993).


ORDER

The appellant is recognized as the surviving spouse and widow 
of the veteran for VA purposes.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

